Citation Nr: 9904643	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  93-27 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of the currently 
assigned 10 percent for service-connected low back strain.

2.  Entitlement to a 100 percent total rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 to June 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1993 rating decision of the Roanoke, 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO).  In October 1993, the veteran presented testimony 
before a member of the Travel Board; a transcript of that 
hearing is associated with the claims file.  

The Board notes that in the March 1998 rating decision, the 
RO denied reopening the veteran's claim of entitlement to 
service connection for a skin disorder.  The veteran 
submitted a timely notice of disagreement to that 
determination and, in September 1998, the RO issued a 
statement of the case on that issue.  The appeal period with 
respect to that issue remains open.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302 (1998).

In regard to the issue of an increased rating for low back 
strain, the decision herein pertains only to the matter of an 
increased schedular rating.  Under Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993), the question of extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) (1998) is a 
separate issue.  That matter will be addressed in the remand 
portion of this decision as will the issue of a total rating 
based on individual unemployability. 





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The competent and probative evidence reflects that low 
back strain is manifested by no more than a moderate 
limitation of motion, degenerative changes and subjective 
complaints of pain, without objective evidence of spasm, 
listing, atrophy, or neurologic impairment and without 
additional functional loss.


CONCLUSION OF LAW

The criteria for a 20 percent schedular evaluation, but no 
more, for low back strain have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5292, 5295, 5293 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect treatment for back 
complaints.  In a rating decision dated in September 1971, 
the RO established service connection and assigned a zero 
percent evaluation for low back strain, effective June 26, 
1971.  VA examination conducted in September 1974 revealed no 
evidence of muscle spasm or limitation of back motion; the 
impression was chronic back strain.

In September 1982, a VA examiner completed an evaluation 
report pertinent to the veteran's spine.  Examination 
revealed a moderate flattening of the lumbar curve and 
tenderness to percussion of the lumbosacral joint and the 
right sacroiliac joint.  The veteran complained of occasional 
pain radiating down the right leg.  The VA examiner was 
unable to elicit any description of pain following the 
sensory or other nerve pathways indicating problems with L4, 
L5 or S1.  There was no evidence of atrophy.  The VA examiner 
stated that "I have to assume that his pain is a sciatic 
type reaction and probably related to his right sacroiliac 
discomfort, since today I can also elicit right sciatic notch 
tenderness, and when I percuss him on the right sacroiliac 
joint, it does cause some discomfort down the back of the 
right leg, but only to the lower buttock area."  There was 
evidence of "probably 10% degree of limitation of rotation 
to the right, when there is increased discomfort in the SI 
joint."  The examiner stated that as long as the veteran 
remained "clinically controllable with 1-2 days rest" no 
surgical intervention or further studies were indicated.  
Lumbosacral x-rays showed minimal degenerative changes, 
without significant narrowing of the joint space, defect in 
the pars interarticularis, or evidence of spondylolisthesis.  
Pertinent diagnoses were low back strain with lumbosacral and 
right sacroiliac tenderness; and sciatic neuritis, 
"significance unknown at this time, and present inactive, 
and not persistent."

VA outpatient records dated from March 1983 to March 1984 
reflect treatment and evaluation of low back complaints.  The 
assessment shown in a record dated in November 1983 was to 
rule out a herniated nucleus pulposus.  In December 1983, the 
veteran complained of low back and right leg pain.  X-rays 
showed minor scoliosis of the back, without evidence of 
degenerative disease.  The impression on examination was low 
back strain.  The veteran's symptoms of numbness and pain 
were stated to be suggestive of a lumbosacral root 
compression, without confirmation on physical examination.  
The examining physician stated that a herniated disc at L5 to 
S1 could not be ruled out and that myelography or 
computerized tomography should be considered.

In a rating decision dated in August 1984, the RO increased 
the evaluation assigned to the veteran's low back strain from 
zero percent to 10 percent, effective September 10, 1980.

The claims file contains records from the Wolf Medical Group 
dated from March 1987 to March 1990.  A record dated in 
October 1989 shows a diagnosis of muscular back pain, without 
definite evidence of herniated nucleus pulposus.  Records 
indicate use of a TENS unit for back pain.  Computerized 
tomography scan was referenced as "equivocal."  A report of 
CT dated in October 1989 is associated with the claims file 
and shows an impression of six lumbar vertebral bodies 
present, without evidence of disc herniation or spinal 
stenosis.  There was a mild bulge of the disc annulus at L5 
to L6.

In October 1989, the veteran underwent physical therapy at 
the Franklin Memorial Hospital.  Records include notation 
that he had fallen at work in September 1989 when he felt his 
back pop and subsequently experienced pain in his right leg.  
There was no definite evidence of herniated nucleus pulposus.  
Physical therapy progress reports indicate improvement in the 
veteran's symptoms.  The record also contains a report of 
Workmen's Compensation injury dated in November 1989.  A 
physician noted that the veteran had hurt his back in 
September 1989 at work; the impression was muscular strain of 
the low back.  Records indicate the veteran was awarded 
Worker's Compensation benefits.

In a letter dated in March 1990, R.S., M.D., summarized 
evaluation of the veteran for physical complaints, to include 
those pertinent to his spine.  The veteran evidenced a full 
range of lumbar spine motion, with some mild discomfort on 
the extremes of motion, especially with forward flexion.  
Motor and sensory examinations were intact.  The impression 
was a persistent low back strain, with a recommendation for 
physical therapy.  At the time of a follow-up visit in 
April 1990, there was evidence of diffuse back pain upon 
palpation, especially on the right side.  The veteran 
evidenced full lateral bending, but his forward flexion was 
limited secondary to pain.  Examination also revealed a 
subjective sensory decrease over the distal leg.  The 
impression was of a possible disc herniation or 
radiculopathy.  Magnetic resonance imaging (MRI) was 
scheduled.  

In May 1990, Dr. R.S. noted that physical therapy had been 
minimally helpful to the veteran's back.  In July 1990, Dr. 
R.S. indicated that MRI testing had been normal.  In 
September1990, Dr. R.S. indicated that the veteran had been 
attending a pain clinic, without a significant improvement in 
symptoms.  Examination at that time revealed flexion reduced 
to 50 percent of normal.  Motor and sensory examinations were 
intact.  Dr. R.S. indicated that "[n]o significant organic 
etiology for his pain has ever been identified.  Based on the 
Manual For Orthopedic Surgeons In Evaluating Permanent 
Physical Impairment....[the veteran] has a 0% whole body 
permanent physical impairment and loss of physical function 
to the whole body....[h]e has no involuntary muscle spasms and 
has subjective symptoms of pain not substantiated by 
demonstrable structural pathology."  In an entry dated in 
November 1990 Dr. R.S. indicated that there was a five 
percent impairment with regard to the veteran's low back.  

In May 1991, examination revealed moderate tightness of the 
paraspinal muscles and mild right sacroiliac joint 
tenderness.  Straight leg raising was negative and motor and 
sensory examination of the lower extremities was intact.  Dr. 
R.S. stated that the veteran's impairment from his low back 
remained at five percent.  

The claims file contains records from the Lewis-Gale Clinic, 
at which the veteran underwent pain control therapy and other 
medical evaluation.  One record, dated in July 1990, reflects 
evaluation by a neurologist, H.S., M.D.  Dr. H.S. noted that 
the veteran's low back pain seemed most consistent with 
musculoskeletal pain and that although radiation down the 
posterior aspect of the leg was suspicious for a L5 or S1 
radiculopathy, such had not been demonstrated on imaging 
studies.  

A report of x-ray, conducted by the VA in December 1992, 
shows mild degenerative changes in the lower lumbar spine, 
opined to not be advanced for the veteran's age.  In February 
1993, the veteran reported for VA examination of his spine.  
He complained of constant low back pain, improved with rest.  
Straight leg raising was positive.  The veteran evidenced 
lumbar flexion to 65 degrees, limited by pain and also 
demonstrated extension to 20 degrees, lateral flexion to 25 
degrees, bilaterally, and rotation to 40 degrees, 
bilaterally.  Neurologic examination of sensation and 
strength was normal, with the exception of a reduced pain 
sensation on the right foot.  The VA examiner reviewed the 
December 1992 x-rays and noted mild spondylolisthesis, most 
marked at L3 to L4, L4 to L5 and L5 to S1.  The pertinent 
diagnosis was a history of low back strain with radiographic 
evidence of mild spondylolisthesis throughout.

In October 1993, the veteran testified at a hearing before a 
member of the Board.  He related that his back pain was worse 
with any exertion such as bending or lifting.  Transcript at 
5.  He reported having lumbar spasm upon lifting.  Transcript 
at 6.  He also complained of numbness.  Transcript at 8.  

In May 1996, the Board remanded the veteran's case for 
further development.  Pursuant to that remand, the veteran 
indicated he had not applied for SSA benefits.  Subsequent to 
the Board's May 1996 remand, extensive VA records were 
received reflecting treatment and evaluation for physical 
complaints mostly unrelated to the veteran's back.  Some of 
those records show evaluation of carotid artery difficulties.  
In September 1996, the veteran underwent left carotid 
endarterectomy with facial vein patch angioplasty for a 
diagnosis of bilateral carotid artery stenosis.  The 
operative report includes notation that the veteran had a 
"complex symptom history" and that such included right arm 
and leg weakness and significant evidence of left carotid 
stenosis.  MRI of the cervical spine conducted at Lewis-Gale 
Hospital in December 1996 showed mild foraminal stenosis on 
the right at C4 to c5 and bilaterally at C5 to C6.  A VA x-
ray of the lumbar spine, dated in September 1996, shows 
minimal degenerative joint disease of the lumbar spine and 
mild right lumbar scoliosis.  A neurology report dated in 
January 1997 includes notation that MRI was negative for 
herniated nucleus pulposus. 

In September 1996, the veteran reported for VA examination of 
his spine.  The examiner extensively noted the veteran's 
history of injury and treatment for back complaints.  The 
veteran complained of L2 pain, as well as pain radiating into 
his right hip and right lower extremity, and right lower 
extremity numbness with lifting or squatting.  The veteran 
stated that his "right hip rotates out of place and touches 
the right sciatic nerve because the SI joint is bad."  He 
indicated that cigarette smoking and alcohol use were the 
only thing that relieved his pain.  Examination revealed 
kyphosis of the thoracic vertebra with 25 degrees of forward 
flexion.  The veteran walked with a limp and complained of 
pain when walking on his heels or on the outside of his feet.  
Straight leg raising was negative.  He was able to flex both 
hips; there was left hip pain.  The veteran complained of 
left hip pain upon lumbar flexion to 42 degrees, lumbar 
extension to 15 degrees, lumbar lateral flexion to 30 degrees 
on the right and 35 degrees on the left and upon lumbar 
rotation to 35 degrees on the right and 40 degrees on the 
left.  The lower extremities were of equal length.  The VA 
examiner noted that x-rays taken in September 1996 showed 
mild scoliosis toward the right and minimal osteoarthritic 
changes with anterior and lateral marginal spurring over the 
lumbar vertebral bodies, as well as some osteoarthritic 
sclerosis about the apophyseal joints.  The intervertebral 
disc spaces were maintained.  Hip x-rays were normal. 

The September 1996 VA examiner commented specifically on the 
Board's remand request.  First, the examiner noted that 
trying to distinguish between the veteran's service-connected 
and post-service, work-related back problems was "very 
difficult."  The examiner indicated that there was no 
evidence of intervertebral disc herniation or even 
degeneration and that even though the veteran presented with 
a history, as related from a physical therapy, of right hip 
rotation against the sciatic nerve, x-rays of the sacroiliac 
joints and hips were normal.  The examiner provided normal 
range of lumbar motion as follows:  forward flexion to 95 
degrees; backward extension to 35 degrees; right and left 
lateral flexion to 40 degrees; and rotation to 35 degrees.  
The examiner noted a decrease in flexion, extension and 
lateral flexion with pain mainly at L2 and L3 and in the left 
hip.  The examiner noted that straight leg testing was 
negative and that the veteran's reflexes were normal, 
indicating that there was no pressure on the sciatic nerve at 
that time.  The VA examiner continued to note that there was 
no evidence of muscle spasm, atrophy of the back or lower 
extremity muscles, or neurologic symptoms.  The examiner 
further noted that there was no unilateral loss of spine 
motion, except for a mild scoliosis toward the right in the 
lumbar region.  The examiner opined that the objective 
findings of arthritic changes on x-ray were consistent with 
manifested limitations of motion.

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  Subsequent 
to the supplemental statement of the case issued pertinent to 
the veteran's low back disability in May 1997, extensive 
additional VA medical records were received without the 
veteran having waived his right to initial RO consideration.  
Any pertinent evidence submitted by the veteran or 
representative which is accepted by the Board must be 
referred to the RO for review and preparation of a 
supplemental statement of the case, unless this procedural 
right is waived by the appellant.  
38 C.F.R. § 20.1304(c) (1998).  However, in this case a 
review of the additional evidence reflects that it is either 
duplicative of evidence already associated with the claims 
file and considered by the RO in connection with this issue, 
or that such records pertain to treatment and evaluation of 
disability other than the low back and are not pertinent to 
rating the back disability.  Accordingly, the issue of an 
increased schedular rating can be based on the evidentiary 
record already considered by the RO.  

The Board further acknowledges that the veteran's 
representative contends that further VA examination is 
warranted, arguing that current examination findings are 
inadequate, being out-of-date.  The Board has reviewed the 
September 1996 VA examination report pertinent to the 
veteran's spine and notes that it is comprehensive and based 
on review of the claims file.  A review of subsequent records 
in the claims file as well as statements from the veteran 
does not reveal evidence of symptoms or findings not 
considered and addressed by the September 1996 VA examiner.  
Accordingly, the Board finds the September 1996 examination 
to be adequate for rating purposes.  As there is no 
indication that outstanding probative evidence is available, 
no further development is required in order to comply with 
VA's duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1998), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.

The veteran's low back strain is currently evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5295.  Under that diagnostic code, a zero percent evaluation 
is provided for slight, subjective symptoms only; a 10 
percent evaluation is warranted where there is evidence of 
characteristic pain on motion.  With muscle spasm on extreme 
forward bending or a loss of lateral spine motion, 
unilateral, in a standing position, a 20 percent evaluation 
is warranted.  Where symptoms are severe with listing of the 
whole spine to the opposite side; positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, a loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, a 40 
percent evaluation is warranted.  Id.  

In this case, the competent and probative evidence is 
consistently absent for evidence of severe lumbosacral strain 
symptoms.  There is no competent evidence of spinal listing, 
positive Goldthwaite's sign, joint space narrowing, or any 
abnormality on forced motion.  Nor is there any evidence of a 
unilateral loss of spine motion or spasm upon forward 
bending.  Rather, the competent evidence more nearly reflects 
symptoms consistent with the 10 percent criteria under 
Diagnostic Code 5295; that is, the veteran objectively 
manifests a limitation of spine motion, accompanied by 
complaints of pain, without spasm, atrophy or neurologic 
involvement.  Such findings are consistent with assignment of 
no more than a 10 percent evaluation under Diagnostic Code 
5295.  38 C.F.R. § 4.71a.

The Board notes that Diagnostic Code 5010 applies to 
traumatic arthritis and provides that such is evaluated based 
on limitation of motion of the affected part, like 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Where the limitation of motion of the specific 
joint or joints involved is noncompensable, under the 
applicable diagnostic codes, a rating of 10 percent is 
warranted where arthritis is shown by x-ray and where 
limitation of motion is objectively confirmed

by evidence of swelling, muscle spasm, or painful motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  In this case, the 
veteran is already in receipt of a 10 percent rating.  
Otherwise, limitation of lumbar motion is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5292.  

Under Diagnostic Code 5292, slight limitation of lumbar 
motion is evaluated as 10 percent disabling; moderate 
limitation is evaluated as 20 percent disabling and severe 
limitation is evaluated as 40 percent disabling.  
38 C.F.R. § .71a, Diagnostic Code 5292.  The competent 
evidence in this case supports an increase to 20 percent 
under Diagnostic Code 5292.  Most probative is the report of 
VA examination dated in September 1996.  The VA examiner 
provided a definition of normal lumbar motion and noted that 
the veteran's forward flexion, backward extension and lateral 
flexion were limited.  The Board has reviewed the veteran's 
motion limitations, noting that he demonstrates 30 out of 
40 degrees of right lateral flexion and 35 out of 40 degrees 
of left lateral flexion, only slight limitations of lateral 
flexion.  He demonstrated full, or more than full rotation.  
Such findings are consistent with no more than a 10 percent 
evaluation under Diagnostic Code 5292.  However, the 
veteran's backward extension was 15 out of 35 degrees, and 
his forward flexion was 42 degrees out of 95 degrees, less 
than one-half of the defined normals.  That degree of 
restricted motion more nearly approximates "moderate" 
limitation of lumbar motion, which warrants a 20 percent 
rating under Diagnostic Code 5292.  A review of the September 
1996 examination report, in addition to the other medical 
evidence of record, does not reveal competent evidence of 
more significant decreases in lateral flexion, rotation, 
extension or flexion indicative of a severe limitation of 
lumbar motion to warrant assignment of more than a 20 percent 
evaluation under Diagnostic Code 5292.  38 C.F.R. § 4.71a.

The veteran contends that in addition to a limitation of 
motion he experiences radiating pain in his extremities, 
particularly where his sacroiliac joint and hip are 
concerned.  38 C.F.R. § 4.71a, Diagnostic Code 5293 pertains 
to intervertebral disc syndrome.  Under that code, a zero 
percent evaluation is applied to a post-operative, cured 
condition.  A 10 percent evaluation requires mild symptoms.  
A 20 percent evaluation is for moderate symptoms and 
recurring attacks.  A 40 percent evaluation is applied for 
severe symptoms characterized by recurring attacks with 
intermittent relief.  A 60 evaluation is the maximum 
evaluation for this diagnostic code, requiring evidence of a 
pronounced condition, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a.  

The Board has carefully considered application of the above, 
but notes that the competent evidence of record is 
consistently negative for diagnoses of intervertebral disc 
disease.  Examinations and diagnostic testing have not 
resulted in objective evidence of disc herniation or true 
radiculopathy/sciatica associated with the low back 
disability.  Rather, examiners have been consistent in 
characterizing the veteran's lumbar disorder as 
musculoskeletal in nature.  The Board also notes that the 
veteran experiences bilateral carotid stenosis and records 
associated with evaluation and treatment of that disorder 
include notation of extremity complaints related thereto.  
Thus, there is no competent diagnosis of intervertebral disc 
syndrome or neurologic impairment related to the veteran's 
service-connected lumbar strain to warrant consideration 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293 in this case.

Next, the Board will consider whether the back disability 
warrants assignment of separate evaluations under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5292, 5295.  Pyramiding, that 
is the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14.  It is possible 
for a veteran to have separate and distinct manifestations 
from the same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  In this case, the 20 percent 
evaluation assigned herein includes contemplation of the 
veteran's degenerative changes with restricted motion and 
limited by pain.  He does not evidence manifestations 
separate and distinct from those contemplated in assignment 
of the 20 percent evaluation under Diagnostic Code 5292.  
Thus, separate evaluations are not indicated.

With respect to the veteran's argument relevant to the pain 
resulting from his back disorder, the Board recognizes that 
the Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where an evaluation is based on limitation of motion, 
the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59.  The Board has considered the veteran's 
complaints of pain, particularly noting his involvement in 
physical therapy and a pain management clinic without 
significant improvement in his complaints.  However, the 
veteran's private physician, Dr. R.S., indicated that there 
was no pathology to account for the veteran's persistent 
complaints of pain.  Moreover, examinations have been 
consistently negative for evidence of atrophy, weakness or 
spasm.  Also, the Board notes that the VA examiner in 
September 1996, specifically provided motion ranges, as 
limited by pain.  The Board has awarded the veteran a 20 
percent evaluation accordingly.  The record is absent any 
objective evidence that the veteran's experiences additional 
functional loss due to pain or flare-ups from back 
disability.  Although acknowledging that the veteran claims 
to be more limited after heavy lifting, squatting or 
prolonged periods of driving, there is no competent objective 
evidence to support his assertions of additional functional 
loss resulting therefrom.  Thus, the Board finds no basis 
upon which to award the veteran further increase based on 
38 C.F.R. §§ 4.40, 4.45, 4.59.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Part 4 
(1998), to include other potentially applicable diagnostic 
codes whether or not they were raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
However, the Board finds no schedular basis upon which to 
assign a higher disability evaluation higher than the 20 
percent awarded herein. 

In sum, the competent and probative evidence supports 
assignment of a 20 percent schedular evaluation based on the 
veteran's manifested limitation of lumbar motion with 
associated pain; however, as the record does not show spasm, 
atrophy, listing, neurologic impairment or additional 
functional impairment, the preponderance of the evidence is 
against assignment of more than a 20 percent evaluation in 
this case.  

As indicated in the introduction portion of this decision, 
the question of whether extra-schedular consideration is 
warranted in the veteran's case is discussed in the remand 
portion of the decision and not determined herein.


ORDER

A 20 percent schedular evaluation for service-connected low 
back strain is granted, subject to the laws and regulations 
governing the payment of monetary awards.


REMAND

The Board notes that in a decision dated in March 1998, the 
RO denied entitlement to compensation under 38 U.S.C.A. 
§ 1151 for a left shoulder disorder, notifying the veteran of 
that determination in a letter dated later in March 1998.  In 
correspondence dated in June 1998, the veteran expressed 
disagreement with the RO's March 1998 denial of 1151 
benefits.  The RO has not yet issued a statement of the case 
in response to the veteran's notice of disagreement.

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); see also Santayana v. Gober, No. 96-1277; Taylor v. 
Gober, No. 95-1225 (U.S. Vet. App. July 3, 1997) (single-
judge nonprecedential memorandum decisions).  Pursuant to the 
provisions of 38 C.F.R. § 19.9(a) (amended effective Oct. 8, 
1997), "[i]f further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision," the Board is required to 
remand the case to the agency of original jurisdiction for 
the necessary action.  Accordingly, if a claim has been 
placed in appellate status by the filing of a notice of 
disagreement, the Board must remand the claim to the RO for 
preparation of a statement of the case as to that claim.  
Godfrey, 7 Vet. App. at 408-10; see also Archbold v. Brown, 
9 Vet. App. 124, 130 (1996); VAOGCPRECOP No. 16-92 (July 24, 
1992).

The claim based on entitlement to 1151 benefits for a left 
shoulder disorder is inextricably intertwined with the issue 
os a total rating based on individual unemployability.  The 
Court has held that the VA must develop all issues which are 
reasonably raised from a liberal reading of the entire 
record, where these issues are inextricably intertwined with 
the issues on appeal, Myers v. Derwinski, 1 Vet. App. 127 
(1991), and that all inextricably intertwined matters must be 
adjudicated by the VA prior to any determination by the Board 
on the merits of the claim.  Harris v. Derwinski, 
1 Vet.App. 181, 183 (1991).

Finally, the Board notes that in its May 1996 remand, the 
Board specifically requested the RO to advise the veteran of 
the laws and regulations pertinent to extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1), and to inform 
him of the type of evidence potentially probative to 
consideration under that provision.  A review of the record 
does not reveal that the RO did so.  The Court has stated 
that compliance by the Board and the RO with remand 
directives is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
In this case, a failure to advise the veteran of the nature 
of evidence required and/or the pertinent laws and 
regulations may result in prejudice.  See 38 U.S.C.A. § 5103 
(West 1991); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Thus, remand is indicated to correct the deficiency set out 
above.

Accordingly, for the above reasons and bases, the case must 
be returned to the RO for the following:

1.  The RO must issue a statement of the 
case relevant to the issue of entitlement 
to compensation under 38 U.S.C.A. § 1151, 
containing all applicable laws and 
regulations.  The veteran should be 
advised of the time in which to perfect 
his appeal.  The RO should also ascertain 
whether a substantive appeal pertinent to 
the veteran's claim of service connection 
for a skin disorder has been received and 
take action accordingly.

2.  The RO must issue a supplement 
statement of the case relevant to the 
issue of whether extraschedular 
consideration is warranted with respect 
to the veteran's back disability, 
containing all pertinent laws and 
regulations, to include 38 C.F.R. 
§ 3.321(b)(1), and further notify the 
veteran of the nature of evidence 
potentially probative of that issue.

3.  The RO should ensure that all 
indicated development has been completed 
with respect to all issues for which an 
appeal has been perfected.

4.  After the above has been completed, 
the RO should again review the entire 
appellate record and re-adjudicate all 
issues for which an appeal has been 
perfected.  The RO document consideration 
of the issue of entitlement to an 
extraschedular evaluation for a back 
disability and the issue of entitlement 
to TDIU benefits.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

